Citation Nr: 0907023	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  00-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a November 1966 rating decision which assigned a 
noncompensable rating for residuals of a right maxilla 
fracture was clearly and unmistakably erroneous.
 
2.  Entitlement to an effective date prior to September 29, 
1999, for the grant of a 40 percent rating for residuals of a 
right maxilla fracture with limitation of temporomandibular 
articulation.
 
 
REPRESENTATION
 
Appellant represented by:     Vietnam Veterans of America
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from February 1963 to August 
1966.
 
This mater comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo , New York .  The December 1999 rating 
decision granted a 40 percent rating effective from September 
29, 1999, for residuals of a right maxilla fracture with 
limitation of temporomandibular articulation.  The March 2000 
rating decision found that the November 1966 RO decision 
which granted a noncompensable rating for residuals of a 
right maxilla fracture was not clearly and unmistakably 
erroneous.
 
The Board issued a decision in September 2001 denying both 
claims on appeal.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2004, the Court vacated the Board's decision and 
remanded the case to the Board for readjudication.  The Board 
remanded the case to the RO in December 2004 for further 
adjudication.  In October 2006, the Board again remanded the 
claim for a hearing to be scheduled for the Veteran.  The 
claim is again before the Board for further appellate review.
 
In May 2007, the Veteran testified before a Decision Review 
Officer at a hearing at the Buffalo RO.  A copy of the 
transcript is of record.
 
 
FINDINGS OF FACT
 
1.  In a November 1966 rating decision, the RO granted 
service connection and a noncompensable rating for residuals 
of a fracture of the right maxilla, effective from August 30, 
1966.  The Veteran was notified of that decision and did not 
appeal.
 
2.  The November 1966 rating decision's failure to grant a 10 
percent rating for residuals of debridement of a facial wound 
was clearly and unmistakably erroneous.
 
3.  A claim of entitlement to an increased rating for a 
fractured right maxilla with limitation of temporomandibular 
articulation was not received prior to September 29, 1999.
 
 
CONCLUSIONS OF LAW
 
1.  The November 1966 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  
 
2.  The November 1966 rating decision's failure to grant a 10 
percent rating for residuals of facial wound debridement from 
August 30, 1966, was clearly and unmistakably 
erroneous.     38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105 (2008); 38 U.S.C. § 355; 38 C.F.R. §§ 4.73, 4.124a, 
4.150, Diagnostic Codes 5325, 8207, 9904, 9905, 9910 (1966).
  
3.  The criteria for an effective date prior to September 29, 
1999, for an increased rating for residuals of a fractured 
right maxilla with limitation of temporomandibular 
articulation are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.400(a) (2008).
 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Clear and Unmistakable Error
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).
 
Regarding the Veteran's claim of clear and mistakable error 
(CUE), the VCAA is not applicable.  See Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply 
to claims based on CUE.).   The general underpinning for the 
holding that the VCAA does not apply to CUE claims is that 
regulations and numerous legal precedents establish that a 
review for CUE considers only the evidence which was of 
record at the time the decision was entered (with exceptions 
not applicable in this matter).  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001) (affirming the Court's interpretation of 38 
U.S.C.A. § 5109A that RO CUE must be based upon the evidence 
of record at the time of the decision); Disabled Am. Veterans 
v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).
 
Governing Law and Regulation
 
Previous determinations, which are final and binding, 
including decisions pertaining to service connection, the 
degree of disability and other issues, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid 
clear and unmistakable error claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996).
 
The Court has propounded the following three-pronged test to 
determine whether clear and unmistakable error is present in 
a prior determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law which existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).
 
If a veteran wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  If the error alleged is 
not the type of error that, if true, would be clear and 
unmistakable error on its face; if the veteran is only 
asserting disagreement with how the RO evaluated the facts 
before it; or if the veteran has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim must 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  VA's 
failure to fulfill any duty to assist cannot constitute clear 
and unmistakable error.  Cook v. Principi, 318 F.3d 1334, 
1346 (Fed. Cir. 2003).
 
The Veteran asserts that the rating board committed clear and 
mistakable error by failing to assign a compensable rating 
for fracture of the right maxilla; rate the Veteran under 
Diagnostic Code 9905; assign a separate rating under 
Diagnostic Code 5325; and assign a separate rating under 
Diagnostic Code 8207.
 


Analysis
 
In his statements in support of his claim for clear and 
unmistakable error, the Veteran has argued that the VA 
examination he received in November 1966 was inadequate.  He 
has also argued that the RO ignored evidence in his service 
treatment records when rating his disability.  He 
additionally stated that the applicable Diagnostic Code 
allowed for higher evaluations.  See August 2006, January 
2005 statements.  In his February 2000 claim for CUE, the 
Veteran argued that the 40 percent evaluation should go back 
to the date of his 1966 claim for entitlement to service 
connection.
 
Service connection for residuals of a right maxilla fracture 
was granted in a November 1966 rating decision and assigned a 
noncompensable evaluation.  The Veteran was also granted 
service connection for a scar on the right side of his face, 
and assigned a 10 percent evaluation.  The Veteran did not 
appeal the decision.  Thus, it is final.  38 U.S.C.A. § 7105.
 
The evidence available at the time of the November 1966 
rating decision included the Veteran's service treatment 
records and a November 1966 VA examination.  The service 
treatment records showed that in September 1965, the Veteran 
was injured in a car accident.  The Veteran struck the right 
side of his face on the side window, causing a laceration, an 
avulsion of the skin, and a fracture of the right zygomatic 
arch.  He also suffered paralysis of the upper lip and right 
side of the nose, secondary to his wound.  See October 1965 
clinical record cover sheet; October 1965 narrative summary.
 
Service treatment records show that an initial attempt at 
reduction of the right zygoma through the oral route was 
unsuccessful, and a second attempt was made and performed 
with a wire fixation.  See October 1965 narrative summary.  
The Veteran reported an improvement in sensation in his face 
as well as function of his muscles supplied by the seventh 
nerve.  See August 1966 narrative summary.  The Veteran 
underwent physical therapy to improve mouth functioning in 
the latter half of 1965, and this resulted in his mouth 
opening first to one finger, and ultimately to two fingers.  
See April 1966 treatment record.
 
In August 1966, the Veteran was admitted to the hospital for 
plastic surgery on his scar.  A historical review of the 
injury revealed that the Veteran incurred a deep penetrating 
laceration of the right cheek, partially severing the 
masseter muscle and stenseus duct.  The maxillary sinus was 
penetrated and the zygoma was fractured and impacted.  The 
wound was debrided and closed primarily.  Two open procedures 
were needed to reduce the fracture and immobilize the bones.  
The veteran was noted to have reported orbital nerve 
anesthesia immediately post accident.  Masseter fibrosis was 
noted in August 1966 to prevent the appellant from opening 
his mouth completely.  
 
Physical examination in August 1966 was notable for an 
irregular right facial shaped scar, anesthesia to the right 
infraorbital area, and decreased freedom of facial muscle 
motion.  The diagnoses included deformity of the right cheek, 
scar, and post traumatic absence of the right orbital nerve.  
 
During his August 1966 hospital stay, the veteran was told 
that nothing could be done about the partial weakness of the 
seventh nerve, and that full function would return in time.  
The scar was irregular, but physicians felt it could be 
improved with revision.  X-rays showed that the facial bones 
were in good alignment.  The Veteran underwent plastic 
surgery in August 1966.  Upon discharge, he was diagnosed 
with a right cheek scar secondary to a laceration; facial 
nerve weakness, secondary to a right cheek laceration; and 
ankylosis fibrosis of the temporal mandibular joint on the 
right due to trauma.  During the hospitalization, the Veteran 
continued to show an inability to open his jaw fully with 
limited motion of the temporomandibular joint.  
Significantly, however, an oral surgeon opined in August 1966 
that the patient's jaw could open wide enough to function 
satisfactorily and no treatment was indicated.  The Veteran 
was thereafter discharged from service.
 
At a November 1966 VA examination, the examiner noted a 
three-and-a-half inch scar on the right cheek and a one inch 
transverse postoperative scar at the outer aspect of the 
right lower orbital ridge.  The scars were well healed but 
the longer scar was described as irregular and constituted a 
cosmetic deformity.  There was no weakness of the seventh 
cranial nerve distribution, but there was some hypesthesia 
along the distribution of the right infraorbital nerve most 
prominent distal to the scar.  The Veteran complained of 
continued inability to fully open his mouth.  Significantly, 
the examiner found that the Veteran was able to open his jaw 
to "a functionally satisfactory degree."  No asymmetry was 
noted.  The appellant was diagnosed with a post-traumatic 
scar of the right cheek and hypesthesia along the 
distribution of the right infra orbital.
 
The Veteran was granted service connection for a scar, 
evaluated at 10 percent, and for residuals of a right maxilla 
fracture, evaluated at a noncompensable rating.  The Veteran 
right maxilla fracture was rated by analogy under 38 C.F.R. 
§§ 4.20, 4.150, Diagnostic Code 9999.  Diagnostic Code 9999 
was used to identify dental and oral disabilities that are 
not specifically listed in the Schedule, but are rated by 
analogy to similar disabilities under the Schedule.  There is 
no Diagnostic Code for residuals of fracture to the maxilla, 
so this disability was rated analogously using the criteria 
of Diagnostic Code 9910, malunion of the maxilla.  See 38 
C.F.R. § 4.150, Diagnostic Code 9910 (instructing rater to 
rate loss of whole or part of substance of; nonunion of, or 
malunion of the maxilla under similar disabilities for 
mandible).  Notably, the medical evidence of record in 
November 1966 did not show loss of whole or part of the 
maxilla or nonunion of the maxilla; therefore, a rating under 
Diagnostic Codes 9901, 9902, or 9903, respectively, was not 
then for application.
 
Diagnostic Code 9910, malunion of the maxilla, is rated for 
similar disabilities under Diagnostic Code 9904, malunion of 
the mandible.  A noncompensable rating was assignable for 
slight displacement, a 10 percent rating was assigned for 
moderate displacement, and a 20 percent rating was assigned 
for severe displacement.  The clinical  record in November 
1966 did not include any evidence of any displacement.  
Hence, it was a reasonable exercise of rating judgment not to 
award a compensable rating under this Diagnostic Code. 
 
The Veteran asserts, however, that the rating board committed 
clear and mistakable error by failing to assign a compensable 
rating for fracture of the right maxilla.  The Veteran was 
evaluated at a noncompensable rating, representing "slight 
displacement."  The Board finds that reasonable minds could 
disagree as to whether to rate the Veteran's jaw disability 
as a "slight displacement."  The service treatment records 
documented the Veteran's progress in opening his mouth 
following the accident.  See October 1965 records, October 
1965 discharge summary ("exercises to improve the opening of 
his mouth were begun and these and appeared to be quite 
successful").  See also April 1966 treatment record (opening 
to two fingers).  Additionally, in August 1966, an oral 
surgeon found that the Veteran's jaw could open wide enough 
to function satisfactorily, and no treatment was indicated.  
While the Veteran was diagnosed with ankylosis fibrosis of 
the temporal mandibular joint on the right side, at the 
November 1966 VA examination, the Veteran was able to open 
his jaw to a "functionally satisfactory degree."  No 
asymmetry was found.
 
The rating authority's failure to label the Veteran's 
disability as moderate or worse is, at best, debatable.  
"Debatable errors" are not clear and unmistakable errors.  
In other words, reasonable minds could differ as to 
classifying the Veteran's jaw problems as a "slight 
displacement," because improvement had been shown 
sporadically throughout the service treatment records.  
Moreover, findings at the VA examination showed no asymmetry 
and the Veteran showed an ability to open his jaw to a 
functionally satisfactory degree.  Therefore, the decision to 
award a noncompensable rating under Diagnostic Code 9904 was 
not clearly and unmistakably erroneous.
 
The Veteran also asserts that the rating board committed 
clear and mistakable error by not assigning a rating under 
Diagnostic Code 9905.  Diagnostic Code 9905 covers limited 
motion (opening of the mouth) of the temporomandibular 
articulation.  A 10 percent evaluation was warranted for any 
definite limitation, interfering with mastication or speech, 
and a 20 percent rating for motion limited to one half inch.  
Pursuant to 38 C.F.R. § 4.31 as in effect in 1966 provided 
that where the minimum schedular evaluation requires 
residuals, a noncompensable rating will be assigned when the 
required residuals are not shown.
 
Because the right maxilla fracture residuals were shown to 
have affected temporomandibular articulation in medical 
records present at the time of the November 1966 rating 
decision, consideration of a rating under Diagnostic Code 
9905, for limited motion of temporomandibular articulation, 
would have been appropriate.  The Board, however, finds that 
it was not clear and unmistakable to rate the Veteran under 
Diagnostic Code 9999.  At the time of the rating, the Veteran 
had complained of limited jaw motion.  In April 1966, the 
Veteran showed two fingers of temporomandibular extension.  
Significantly, no interference with mastication or speech was 
noted.  The oral surgery department found that the Veteran 
could open his jaw wide enough to function satisfactorily.  
At the November 1966 VA examination, the Veteran was again 
able to open his jaw to a functionally satisfactory degree.  
There was no indication by the VA examiner that the Veteran's 
limitations interfered with mastication or speech.  A two-
finger opening would reasonably be interpreted as being more 
than one half inch of motion such as to support a conclusion 
that a 20 percent rating under Diagnostic Code 9905 was not 
warranted.  There was also some (definite) limitation of 
temporomandibular motion in 1966, but without a description 
of such limited motion interfering with mastication or speech 
at the time of the November 1966 rating decision, it was not 
CUE to not assign a 10 percent rating under Diagnostic Code 
9905.
 
While the foregoing shows that a compensable rating was not 
warranted for the reasons discussed, the November 1966 rating 
decision was clearly and unmistakably erroneous when the 
rating board failed to assign a 10 percent rating under 38 
C.F.R. §§ 4.73, 4.124a, Diagnostic Codes 5325, 8207.  In this 
regard, injuries to facial muscles are rated based on ratings 
for cranial nerves.  In turn, 38 C.F.R. § 4.124a, Diagnostic 
Code  8207 provides a 10 percent rating when there is 
moderate incomplete paralysis of the seventh cranial nerve.  
Finally, under 38 C.F.R. § 4.56 a moderate muscle injury by 
definition includes an injury where there are residuals of 
debridement.  Given the undisputed fact that the facial wound 
required debridement, the Board concludes that a separate 10 
percent rating was mandated from August 30, 1966.  A higher 
rating was not clearly and unmistakably in order because in 
November 1966, there was no evidence of entrance and exit 
scars indicating track of missile through one or more muscle 
groups; or indications of a loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side did not demonstrate positive evidence of 
impairment.  Hence, it was not clearly and unmistakably 
evident in November 1966 that a higher rating was in order.  
Moreover, in November 1966 there was no evidence of severe 
incomplete paralysis of the seventh cranial nerve.  
 
To the extent that the Veteran complains that he was given an 
inadequate VA examination, an inadequate examination by a VA 
examiner cannot be CUE.  CUE is a claim against the RO's 
administrative decision based on the record that existed at 
the time of the decision, not against the examination 
received by a veteran.  Russell, 3 Vet. App. at 313-14 (CUE 
must be based on the record that existed at the time of the 
adjudication).
 
Earlier Effective Date
 
The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  The Board notes that the 
Veteran's claim for increase was filed prior to the passage 
of the VCAA.  Therefore, it was impossible for the RO have 
complied with the VCAA prior to initial consideration of the 
claim.  Nevertheless, in January 2005 and May 2007 
correspondence, VA provided the Veteran with the information 
and evidence needed to substantiate and complete a claim.  
The claim was readjudicated in a September 2007 supplemental 
statement of the case.  
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim including VA treatment records and providing the 
Veteran with an opportunity for a hearing.  VA did not 
provide the Veteran with an examination in connection with 
his claim for an earlier effective date, as this issue would 
not warrant an examination.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(A)-(C) (2008).  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.
 
Governing Law and Regulation
 
The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2008).  An effective 
date for a claim for increase may be granted prior to the 
date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(1) and (2).
 
Additionally, under 38 C.F.R. § 3.155(a) (2008), the veteran 
or the representative can file an informal claim by 
communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992). 
 
Under 38 C.F.R. § 3.157(b) (2008), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  Id.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of claim.  38 C.F.R. § 3.157(b).
 
Analysis
 
The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an earlier effective date for the award of the 40 
percent evaluation for right maxilla fracture with limited 
motion of the temporomandibular articulation.  The reasons 
follow.
 
On October 4, 1999, the Veteran submitted an informal claim 
for increase.  See 38 C.F.R. § 3.155(a).  This was clearly 
the earliest date that the Veteran filed a claim following 
the November 1966 rating decision.  Between the Veteran's 
November 1966 rating decision and the October 4, 1999, the 
record contains nothing that could be construed as an 
informal claim for increase.  There are no VA medical records 
or any statements concerning the functionality of the 
Veteran's jaw.  The supporting evidence he provided with his 
claim was a letter from his dentist about his restricted jaw 
movement pattern, dated almost a month after the Veteran's 
claim was received.  The Veteran even admits that he was 
unaware he could file a claim for increase or get treatment 
at a VA Medical Center between 1966 and the time he was 
notified he could do so in 1999.  See September 2001 letter 
from Veteran.
 
For the above reasons, the Board finds that the preponderance 
of the evidence is against finding that an effective date 
earlier than September 29, 1999, for the award of an 
increased rating for right maxilla fracture with limited 
motion of the temporomandibular articulation, is warranted. 
 
In reaching the determination to deny an earlier effective 
date, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the most probative and 
credible evidence is against the claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER
 
The November 1966 rating decision which failed to grant a 
separate 10 percent rating for residuals of facial wound 
debridement was clearly and unmistakably erroneous.  To this 
extent the benefit sought on appeal is granted subject to the 
laws and regulations governing the award of monetary 
benefits.
 
Entitlement to an effective date prior to September 29, 1999, 
for the grant of an increased rating from noncompensable to 
40 percent disabling for residuals of right maxilla fracture 
with limitation of temporomandibular articulation is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


